           Case 1:18-cv-03969-GHW Document 143 Filed 07/18/19 Page 1 of 3




   UNITED STATES DISTRICT COURT
   SOUTHERN DISTRICT OF NEW YORK




                                                                    No. 18-cv-3969-GHW




----------------------------------------------------------X
LIVER WIRE ERGOGENICS, INC.,


                                                     Counterclaim Plaintiff/
                                                     Third-Patty Plaintiff,
                          Against,

AMERICAN E GROUP, LLC,
                                                     Counterclaim Defendant,

                          against-

ELANA HIRSCH A/KIA ELANA MICHELLE
HIRSCH A/KIA ELANA BARKATS, JS BARKATS PLLCS and SUNNY JOSEPH BARKA TS
A/KA/
SANNY JOSEPH BARKATS,

                                                              Third-Patty Defendants

--------------------------------------------------------------------X

                                  INITIAL DISCLOSURES FRCP 26(a)(1)

           In accordance with Rule 26(a)(1) of the Federal Rules of Civil Procedure Third Party

  Defendant Sunny J. Barkats and JSBarkats PLLC, by and through his attorney, Joseph

  Paukman, respectfully makes mandatory disclosures as follows:


           1.       Witness, the name and, if known, the address and telephone number of each

  individual likely to have discoverable information that the disclosing party may use to support

  its claims or defenses, unless solely for impeachment, identifying the subjectsof the
        Case 1:18-cv-03969-GHW Document 143 Filed 07/18/19 Page 2 of 3



information.


       Bill Hodson CEO of livewire Ergogenic as to the retainer he signed with JSBarkats

       PLLC.


       More may be added after discovery


       2.      A copy of, or description by category and location of, all documents, data,

compilations and tangible things in the possession, custody or control of the party, and that the

disclosing party may use to support its claims or defenses, unless solely for impeachment


       More will be known after discovery


       3.      A computation of any category of damages claimed by the disclosing party,

making available for inspection and copying as under rule 34 the documents or other

evidentiary material, not privileged or protected from disclosure, on which such computation

is based, including materials bearing on the nature and extent of injuries suffered.


       Will be available after discovery


       4.      Any insurance agreement under which any person carrying on an insurance

business may be liable to satisfy all or part of a judgment which may be entered in the action

to indemnify or reimburse for payments made to satisfy the judgment.


       Not applicable


Dated: July 18, 2016
                                    Respectfully submitted,

       JOSEPH PAUKMAN
         Case 1:18-cv-03969-GHW Document 143 Filed 07/18/19 Page 3 of 3




         /s/Joseph Paukman
Attorneys for Third Party Defendants, Sunny Barkats, JSBarkats pllc
1407 Avenue Z # 612 Brooklyn NY 11235
718-736-4050
